Citation Nr: 1107111	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  03-24 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a separate evaluation for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to December 
1996.

This matter initially came before the Board of Veterans' Appeals 
(Board) from a June 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In 
that decision, the RO granted entitlement to service connection 
for migraine headaches.  In rating this disability, the RO 
combined it with the Veteran's service-connected sinusitis and 
assigned a rating of 50 percent for sinusitis with migraine 
headaches.  The Veteran filed a notice of disagreement (NOD), 
requesting a separate rating for the migraine headaches.

In April 2010, the Board remanded the claim for a separate rating 
for issuance of a statement of the case (SOC).

The claim for a separate evaluation for migraine headaches is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action is 
required.

REMAND

In its April 2010 remand, the Board noted that, although the 
Veteran had filed a timely NOD requesting that he be assigned a 
separate rating for migraine headaches, no SOC had been issued.  
The Board thus remanded the claim for a SOC and an opportunity 
for the Veteran to file a substantive appeal in response.

As noted by the Veteran's representative in the November 2010 
post-remand brief, "There does not appear to be a physical [SOC] 
associated with the case file, however, the Veterans Appeals 
Control and Location System (VACOLS) reflects issuance of a [SOC] 
on May 10, 2010 and a VA form 9 (Appeal to Board of Veterans 
Appeals) dated July 6, 2010."  As there is no copy of the SOC or 
the Veteran's VA Form 9, the Board cannot determine the basis of 
the RO's presumed denial of the Veteran's request for a separate 
rating for his migraine headaches.  Consequently, another remand 
is required to associate the SOC and substantive appeal with the 
claims file.

Accordingly, the claim for a separate evaluation for migraine 
headaches is REMANDED for the following action:

If a SOC has been issued and substantive 
appeal received with regard to the claim 
for a separate evaluation for migraine 
headaches, associate the SOC and 
substantive appeal with the claims file.  
If a SOC has not been issued in connection 
with this claim, issue such a SOC and 
provide appropriate notice and opportunity 
for filing of a substantive appeal in 
connection therewith.

If upon completion of the above action any benefit sought remains 
denied, the case should be returned to the Board after compliance 
with requisite appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

